 ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.489(b)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report and Recommended Order and report on objections,what steps the Respondent has taken to comply herewith.ieIt is further recommended that the Board set aside the election conducted onFebruary 2, 1962, and direct a new election at an appropriate time pursuant to thestipulation for certification upon consent election.10 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Boardwe are posting this notice to inform our employees of the rights guaranteed themby theNational Labor Relations Act:WE WILL NOTinterrogate any of our employees with respect to their viewsconcerning,or sympathies for, Amalgamated Clothing Workers of America,AFL-CIO,or any other labor organization.WE WILL NOTcreate the impression of surveillance of the union activitiesof our employees;attempt to persuade any of our employees to tell otheremployees not to vote in an election;threaten our employeeswithdischarge,closing the plant, changes in our policies about transfers,or other reprisals iftheUnion should win an election; or instruct our employees to vote againsttheUnion.WE WILL NOTin any other manner interfere with, restrain,or coerce ouremployees in the exercise of the right to self-organization,to form labor or-ganizations,to join or assist the above-named Union or other labor organization,to bargain collectively through representatives of their own choosing, and toengage in collective bargaining or other mutual aid or protection,or to refrainfrom any or all such activities,except to the extent that such right may beaffected by an agreement requiring membership in a labor organization asauthorizedby theNational Labor Relations Act.E-TowNSPORTSWEAR,CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other materialEmployees may communicate directly with the Board'sRegionalOffice,TransitBuilding,Fourth and Vine Streets, Cincinnati2,Ohio,Telephone No. Dunbar1-1420, if theyhave any questions concerning this notice or compliance with itsprovisions.Ace Comb Company and Ace Bowling Company,Division ofAmerace CorporationandUnited Rubber, Cork,Linoleumand Plastic Workers of America, AFL-CIO.Case No. 20-CA-1286.March 14, 1963DECISION AND ORDEROn December 20, 1962, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-141 NLRB No. 35. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report.Thereafter, the Respondents filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Intermediate Report and the ex-ceptions and brief, and hereby adopts the findings, conclusions, andrecommendations 1 of the Trial Examiner with the modification andaddition noted below.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer.21For the reasons stated In the dissenting opinion inIsis Plumbing&Heating Co ,138NLRB 716, Member Rodgers would not award Interest on backpay.z The notice appended to the Intermediate Report is hereby amended to conform withthe Order by deleting the paragraph starting with the words, "WE WILL NOT interferewith," and by inserting after the paragraph which starts with the words, "«'E WILL NOTthreaten," the following paragraph: "WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of their rights under Section 7 of the Act "The following note shall be added to the notice immediately below the signature*NOTE -We will notify the above-named employee, if he is presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from the ArmedForces.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by the Charging Party on May 25, 1962, the General Counselon July 13, 1962,issued a complaint alleging thatthe Respondents by means ofthreats, promises of benefits, and acts of interrogation, had interfered with, restrained,and coerced their employees in violation of Section 8(a)(1) of the Act, and bydischarging George Woodliff, a comb plant employee, had discouraged membershipin the Charging Party in violation of Section 8(a)(3) of the Act.The Respondentsfiled an answer denying the commission of any unfair labor practices.The casewas heard before Trial Examiner Owsley Vose at Booneville, Arkansas, on Septem-ber 5 and 6, 1962. All parties appeared, were represented at the hearing, and wereafforded a full opportunity to be heard, to examine and cross-examine witnesses,and to present oral argument.The General Counsel and the Respondents havefiled competent and thorough briefs which have been fully considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE RESPONDENTS' BUSINESSESThe Respondents, Ace Comb Company and Ace Bowling Company, Division ofAmerace Corporation, are Delaware corporations.Respondents operate adjoiningplants in Booneville, combs being made by the Respondent Ace Comb Company inthe one, and bowling balls being manufactured in the other by the Ace BowlingCompany, Division of Amerace Corporation. The two plants are operated as a singleintegrated enterprise under the management of John E. Olsen, plant manager.Annually, each corporation obtains more than $50,000 worth of raw materials fromout-of-State sources and ships in excess of $50,000 worth of finished products to out-of-State destinations.Upon these facts I find, as the Respondents admit, that they are ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.491engaged in commerce within the meaning of the Act, and that it is appropriate forthe Board to assert jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workers of America, AFL-CIO,hereinafter called the Union,is a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The organization of the UnionAbout December 18, 1961, John P. Taylor, an International representativeof the Union, called on Newell Fletcher at Magazine, Arkansas,' to seek his helpin organizing the Company's employees? Fletcher had voluntarily quit the Company'semploy less than 3 weeks earlier because of dissatisfaction with the Company's treat-ment of him. Fletcher thereafter became a volunteer organizer for the Union,and for the next 2 or 3 months spent considerable time accompanying Taylor incalls on the Company's employees at their homes.Taylor arranged a meeting ofemployees for December 27, 1961, but no one showed up. After Taylor had a similarexperience in connection with a second meeting which he scheduled in the second halfof January, Taylor decided to conduct "a quiet campaign without any leaders."With two exceptions, Taylor himself personally obtained the signatures on all of theunion authorization cards signed by employees.Taylor cautioned the employeessigning cards "to remain as quiet as possible about their feelings in the matter."It appears that the union adherents observed these instructions.For the first few weeks Taylor confined his organizing activities to the area aroundMagazine, and the outlying areas around Booneville.On Saturday, January 13,1962, Taylor and Fletcher visited Booneville for the first time.Taylor parked hiscar outside of O'Neill's Grocery in town.George Woodliff, the employee whose dis-charge is here involved, got in Taylor's car and talked with Taylor and Fletcherfor about half an hour.Woodliff signed a union authorization card on this occasion.Woodliff offered to introduce Taylor to his brother, who was also employed at theplant.Taylor and Fletcher followed Woodliff down to the Dairy Dip RestaurantWhen Woodliff's brother came out of the restaurant, a lengthy conversation took placeat Taylor's car out in front.After signing a union authorization card, Woodliff talked with all the employeesin his immediate work area about the Union.Employees from other areas ap-proached him from time to time with questions about the Union.To such em-ployees as he concluded were sympathetic to the union movement, Woodliff ex-pressed himself as being in favor of the Union.One of these, Noble Rogers, itsubsequently developed, was unsympathetic toward the Union.This appears fromthe fact that Rogers served as an observer for the Company at the first election.Newell Fletcher's custom during the period he was attempting to interest theemployees living in Booneville in the Union was to park his pickup truck on one ofthe main access roads to the plant while the employees were going to work between7 and 8 a inMost of the Company's employees used this road to get to the plant.On several occasions Woodliff stopped by and visited with Fletcher.Woodliff, asFletcher testified, did this more openly than other employees.In the latter half of January the Company admittedly received information thatthe organizing drive was in progress.High officials of the Company testified thatthey knew that Newell Fletcher was active in these efforts, and that he was accom-panying Union Representative Taylor on visits to the employees' homes.This testi-mony is treated further below.By the time of Woodliff's discharge on February 12, 1962, International Repre-sentative Taylor had succeeded in signing up 25 to 30 employees.Taylor continuedhis efforts to sign up employees and on March 1. 1962, filed with the Regional Officea petition for an investigation and certification of bargaining representatives.B. The circumstances of Woodlii's dischargeWoodliff was hired by the Company on June 1, 1960, and assigned to work inthe comb plant as a comb stripper on the night shiftHe was transferred to operat-ing a press on December 1, 1960.Woodliff satisfactorily performed both of theseoperations.1Magazine Is about 7 miles from Booneville.2Hereafter, the Respondents jointly will be referred to as the Company. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 3, 1961, pursuant to his request to be transferred to the day shift,the Company transferred Woodliff to the position of warmup operator on the cal-ender crew.After about a week's instruction in the operation by his predecessor,Robert Rogers, Woodliff took over the operation on his own.His immediate super-visor was Earl Maxwell,the foreman,who was in charge of the entire day shift inthe comb plant.Over Maxwell in the plant was Henry Wagner who,as supervisorof manufacture,was in charge of both shifts at the comb plant.The warmup millto which Woodhff was assigned is the device utilized by the Company to work theraw rubber mixture, out of which most of the Company's combs are made, into asuitable temperature and consistency to be capable of being processed by the calender.The calender operation supplies the blanks in which,in a subsequent pressing opera-tion,the combs are pressed.The finished blanks may be varying sizes and thick-nesses, i.e., either narrow ones just large enough to receive the impression of 1 largecomb, or wide ones which are large enough to be pressed into 8 to 10 small combs.The calender basically is a pair of rollers on top of one another, through which isfed the rubber mixture from the warmup mill. This mixture is fed on top of twothin sheets of lead which have been placed side by side on one of the rollers.Afterthree revolutions of the rollers,placing three thin layers of rubber on the sheets oflead, the rubber topped sheets of lead are cut off the roller onto a moving horizontalconveyor belt.As soon as the two sheets of rubber topped lead are rolled out fulllength on the conveyor belt, the calender operators place sheets of lead on top ofeach of the two rubber covered sheets on the conveyor belt, making two rubbersandwiches about 9 feet long.These sandwiches travel along the conveyor beltthrough a press, which squeezes the sandwiches to the thickness of the blanks beingmade.From the press,these sandwiches travel along the conveyor belt to the knife,which automatically cuts off the individual blanks of the size desired.Among the duties of warmup mill operator are the lifting of 250 to 300 poundsof cured rubber mixture onto the large revolving warmup mill,watching it to seethat it is mixing and heating properly, and then, when it reaches the proper con-sistency, cutting off batches of from 25 to 35 pounds of mixture and transferringthem to the small,or release,warmup mill.This also is a revolving device.Thewarmup operator is responsible for the transfer of the warmed up mixture from thesmall warmup mill to the calender and for keeping it from running out of mixtureThis is accomplished by means of a narrow, sharply inclined conveyor system whichruns from the small warmup mill to the calender.At the proper time the warmupoperator starts a knife which automatically cuts a narrow strip of rubber off thesmall warmup mill and starts the narrow strip(2 to 3 inches)of mixture up theinclined conveyor system to the calender.The warmup operator must see to it thatthis strip of mixture continued to move up the conveyor system and must take careof it when breaks occur,which happens not infrequently.The requirements of thecalender for rubber mixture vary depending upon the size and thickness of the blankbeing run.The warmup operator keeps the calender supplied with the properquantity of rubber mixture by adjusting the speed of the calender rollers.This isdone by means of a rheostat on the end of the calender.The rheostat is calibratedfrom 0 to 100. For normal operations rheostat settings of from 35 to 70 are used.Robert Rogers,who trained Woodliff as warmup operator,instructed him to keepthe rheostat setting at between 45 and 55, and thereafter Woodliff attempted to runthe calender at this speed,changing the speed from time to time to correspond tothe varying size and thickness of blanks being run.During a day's operations, thetype of blanks being run may be changed several times.This requires the warmupmill operator frequently to change the rheostat setting on the calender.When verynarrow blanks are being run, the warmup mill operator has to slow down thecalender because the automatic knife at the end of the calender process operates atone speed only and cannot keep up with a fast setting of the calender.Wide, thickblanks use more rubber mixture than narrow blanks and require a slower rheostatsetting on the calender to avoid running out of the rubber mixture at the calender.When wide, thick blanks are being run,the warmup mill operator's job is moredifficult because of the greater quantity of warmed-up mixture to be supplied to thecalender.A practice which is sometimes utilized to prevent the calender from running outof rubber,but which is not desirable from the standpoint of supplying the calenderwith mixture at the proper temperature,is the stacking by hand of quantities ofrubber mixture at the top of the inclined conveyor system.During Woodliff's tenureas warmup mill operator,he was forbidden to engage in this practiceWoodliff'ssuccessor on the warmup mill engaged in the practice with no hindrance frommanagement. ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.493Differences of opinion between Supervisor Wagner and the warmup crew, andparticularly the warmup mill operator,about the proper calender operation speedhave been longstanding.The problem became sufficiently serious in the summerof 1961, so that a delegation of affected employees,including the then warmupmill operator,Robert Rogers, complained to Plant Manager Olsen that they werebeing required to run the calender at too fast a speed for efficient and economicaloperation.Olsen agreed to permit the calender to be operated at a slower speedfor a trial period.However,after the Company installed some mechanical improve-ments in the operation of the wide horizontal conveyor system Wagner again in-sisted that the calender be operated at the former speed, which Rogers regarded astoo fast.Up until the middle of December, both Supervisor Wagner and Foreman Maxwellcomplimented Woodliff on his operation of the warmup mil13According to thetestimony of Woodliff,the first time any critical remarks were made by any supervisorconcerning his work as warmup mill operator was on January 18 or 19, 1962, afterhe had signed a union card.Woodliff testified that on this occasion,SupervisorWagner, accompanied by Foreman Maxwell,came up to him at his machine and thefollowing conversation ensued:He (Wagner)came back there ... and said, "I see the machine is on 45....Why don't you have the machine running faster than this."I said that was thespeed that I had always run this machine.He said, "The machine is supposedto run at 55 or 60." I said, "I cannot run the machine that fast and keep upwith it, keep rubber in it."He said,"That is the speed we expect you to run iton.If you cannot run it at that speed,we will have to get somebody else whocan, and you will have to go back to doing whatever you can do."Foreman Maxwell testified that Supervisor Wagner spoke to Woodliff about hiswork in Maxwell's presence on three different occasions commencing in December1961.Maxwell also testified that he, himself,had spoken to Woodliff about "why hecould not get his production up" on more than one occasion.Maxwell gave nofurther details concerning his reprimands of Woodliff.PlantManager Olsen's tes-timony is that reports were made to him that Woodliff's production had dropped offcommencing"sometime in the latter part of January.The 15th of January on."Wagner testified that he had spoken to Woodliff about the way he was doing his jobmore than a dozen times beginning in November 1961,that sometimes he himselfwould set up the rheostat controlling the speed of the calender and that later on,upon returning to the calender,he would discover that Woodliff had turned it downin his absence.Woodliff's response when Wagner spoke to him about the speed ofthe calender was frequently nothing more than a blank stare, according to Wagner.Wagner brought out at the hearing for the first time that he had been keeping a recordof the times on which Woodliff completed the day's quota of blanks, which showedthat he did not get done until after 4 p.m. on an average during the last month ofhis employment.This is treated below in connection with the discussion of theCompany's contentions.For the reasons stated below,I cannot accept Wagner's testimony that he hadspoken to Woodliff about his work more than a dozen times commencing in November1961.It is not consistent with either the testimony of Foreman Maxwell or that ofPlantManager Olsen above referred to.While Wagner's testimony gives the im-pression that he began to make written memorandums concerning Woodliff's slowwork commencing in November 1961, when he first began to notice Woodliff al-legedly slowing down,the record shows that the first such written memorandum isdated January 22,1961, afterWoodliff signed up in the Union.The record alsoshows that none of these written reprimands was brought to Woodliff's attention,although as Wagner admitted,this is customary in most cases.Logically, if Wagnerwas sincerely interested in prodding Woodliff into improving his work rather thanbuilding a paper record against him,itwould seem essential that Woodliff be in-formed of these reprimands.I regardWagner's testimony that Woodliff's workstarted getting worse after but 2 or 3 weeks on the job and that he had spoken toWoodliff more than a dozen times about his work as an exaggeration.Throughout3This Is the credited testimony of Woodliff.Maxwell testified that Woodliff did excep-tionally well when he first started out and that he praised him for doing soHowever,Maxwell indicated that in December he became dissatisfied with Woodliff's performanceaswarmup operatorSupervisorWagner,who was primarily responsible for Woodliff'sdischarge,testified thatWoodliff started slowing down after 2 or 3 weeks on the opera-tionFor reasons more [fully discussed below,I do not credit Wagner's testimony in thisregard. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis testimony Wagner exhibited a tendency to make sweeping statements supportingthe company position.Wagner was not frank, in my opinion, in not acknowledgingthe difficulties of the warmup operator's job.Wagner's testimony suggests, contraryto what the record shows to be the fact, that almost any employee could performthe warmup operator's job to his satisfaction.Furthermore, as pointed out below,Wagner's testimony on cross-examination concerning his knowledge of the extentof organizing activities in the plant is evasive and inconsistent.Under all the cir-cumstances, including Wagner's apparent willingness to give the wrong impressionabout the date on which he commenced writing up reprimands regarding Woodliff,I am constrained to reject Wagner's testimony concerning his reprimands of Woodliffand to accept Woodliff's testimony that the first time he was seriously cautioned aboutthe slowness of his work was on January 18, 1962.4About February 1, 1962, Wagner went to John E. Olsen, the manager of bothplants, and insisted thatWoodliff be discharged immediately, stating that at thespeed at which Woodliff ran the calender the calender crew had very little timeto devote stripping blanks and rolling lead, which were a part of their duties after theday's quota of blanks had been completed on the calender.Wagner testified thatthe Company's schedule of operations contemplated that the daily production ofblanks on the calender would be completed in about 6 hours, leaving about 2 hoursfor the calender crew to devote to these duties. In this 6-hour period, according toWagner, the calender crew could normally produce more than enough blanks tokeep both the day and the night shifts supplied with blanks for their operations.PlantManager Olsen suggested that Woodliff be given more time and help inmastering the job.Wagner reluctantly agreed, after obtaining Olsen's agreementthatWoodliff might be discharged within 2 weeks if he did not show an improvementduring this period.On February 8, 1962, Wagner again complained to Woodliff that he was runningthe calender too slowly.Woodliff again informed Wagner that he "could not runit any faster and keep up with it." Then the following conversation occurred, ac-cording to Woodliff's credited testimony:Again he (Wagner) made the same statement that if I could not run the machineat that speed and keep up with it, I would have to go back to doing whatever Icould do and he would have to get somebody who could run this machine. Hesaid that there were plenty of boys in the plant that he believed could run themachine at that speed and keep up with it. I told him at that time that I believedthat probably that would be the best thing to do because I did not intend towork myself to death back here on this machine. I did not intend to be drivenback here and work beyond what I could do.5On the morning of February 12, 1962, Wagner came by the calender and observedthat the rheostat was set at a much slower speed than he desired for the productionof blanks for the type 458 combs.Wagner looked up Foreman Maxwell and thetwo supervisors returned to the calender.After showing Maxwell the setting onthe rheostat,Wagner asked Woodliff why the calender was set so low.Woodliffreplied that he could not run the calender any faster.Wagner and Maxwell, afterconferring with one another in the office, summoned Woodliff to the conferenceroom.Wagner reminded Woodliff that he had asked him to set up the speed of thecalender and pointed out that he had failed to do so.Woodliff again explained thathe could not physically keep up with the machine at a faster setting. In the courseof the lengthy conversation which followed, Woodliff stated among other thines thathe liked his job with the Company and would like to keep it, but not if he had to bedriven beyond what he was capable of doing, that he would get another job first.64In so finding I do not mean to imply that Wagner and Maxwell had not spoken toWoodliff about his work in general terms prior to this time.But this was the first timeWagner and Maxwell indicated to him that there was a serious problem about his workwhich would have to be remedied"Wagner was not questioned about this conversation specificallyHowever,Wagnerdenied ever having any conversation with Woodliff about transferring him to anotheroperation if he could not speed up his work on the warmup millAccording to Wagner,at some unstated time he talked with Woodliff about replacing him "if he did not dobetter and show more progress" I have found Wagner to be an unreliable witness invarious respects and do not credit his testimony in this regard6 This is Woodliff's credited testimony.According to Maxwell, Woodliff stated that hewas not going to kill himself doing the job. I do not credit Wagner's testimony thatWoodliff stated on this occasion that he was not going to try to do better. I believe thatthis is another exaggeration on Wagner's part. ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.495After some further discussion, Wagner left the room, and upon his return handedWoodliff his final paychecks.On the evening of February 12, the day on which Woodhff was discharged, BillYoung, the foreman on the night shift in the comb plant, commented to employeeMarvin Tuckness that "he figured that the reason that George [Woodliff] got fired[was] because he listened to Newell Fletcher."On various other occasions Tucknesshad heard Foreman Young refer to the fact that Newell Fletcher "was working for,theUnion." 7Leon Crowley testified that on February 13, 1962, Supervisor Wagner broughtJ.D. Young, an employee, back to the warmup mill and told Robert Rogers, whohad formerly been the warmup mill operator, that he wanted Young "trained inright" on the warmup mill.When Crowley approached Wagner, the latter remarkedto Crowley, referring to Woodliff, "George would have made a good hand back there,but he got mixed up with the wrong people." Crowley further testified, as statedbelow, that 2 months later Foreman Maxwell related to him that Supervisor Wagnerhad previously told him that Woodliff was "a good hand" but got "mixed up withthewrong people."NeitherWagner nor Maxwell specifically denied Crowley'stestimony in this regard.About a week after his discharge Woodliff went back to the plant and talked toPlant Manager Olsen.Woodliff explained that he felt that he had been unjustly dis-charged, and stated that he wanted to explain his side of the case and see whether theCompany would consider rehiring him.When he asserted that he had been doinghis job and was making production, Olsen replied as follows: "It is not so muchyour job as it is your attitude for [which] we discharged you. . You were askedto speed up your machine, and you did not do it."Woodliff pointed out that Wagnerhad said "that if [he] could not do the job.[he]would have to go back towhatever [he] could do in the plant, as a new hand, and he would get somebodyelse."Olsen said that the Company could not do that.When Woodliff then in-quired why Wagner had made such a suggestion, Olsen did not reply.Woodliff re-marked as he left, "You will be seeing us."When Olsen asked what he meant,Woodliff merely repeated his remark.According to Olsen, Woodliff's cryptic partingremark on this occasion gave him his first intimation that Woodliff might be inter-ested in the Union.The foregoing findings are based on Woodliff's testimony whichis not disputed by Olsen.C. Events preceding the electionsPursuant to the petition filed by the Union, an election was held by the Board atthe Company's plant on March 21, 1962.After losing this election, the Union filedobjections which were sustained by the Regional Director, and a second election wasscheduled for May 31, 1962. In the period between the two elections Night ForemanBill Young actively opposed the Union in conversations with various employees.Asindicated above, Bill Young was not called as a witness in this proceeding, and theCompany does not dispute the fact that the incidents related below occurred.Young told employee Marvin Tuckness that "Charlie Scott and Lonnie Hefleywere for the Union and that they would be fired.when the election was over."To Charles Scott, Foreman Young similarly remarked that "Lonnie Hefley is strongfor the Union, and just as soon as the union business is over, we are going to firehim."Foreman Young also spoke to employee Rel Sharp about Scott and Hefley,saying that they "were doing a lot of talking about the Union," and that "after theelection" he was going "to put the pressure on."About a week before the second election at the end of May, Foreman Young againapproachedMarvin Tuckness and said that "Miss Griffin.was wrong" andasked him "to get Thed Turley to talk to her and try to change her over about work-ing for the Union." Tuckness explained that he and Young had had numerous con-versations in which they had referred to "People that were working or voting for theUnion men" as being wrong.The night before the second election Foreman Young again requested Tuckness tospeak to an employee about her support of the Union. On this occasion Young toldTuckness that he had been told that Judy Wisley "had voted for the Union everytime," and asked Tuckness to speak to her, saying that Tuckness could do so butthat be (Young) could not.Tuckness disputed with Young the correctness of hisinformation concerning Wisley's asserted prounion sympathies, but nevertheless didas Young bade him.Wisley, as Tuckness expected, confirmed her antiunion position,and asked if Tuckness would mind if she sought to straighten this out with Foreman7 The foregoing findings are based on Tuckness' undenled testimony.Foreman Youngwas not called as a witness in this proceeding. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung.When Young denied having made any such statement, Wisley informedSupervisor Wagner that she was not in favor of the Union.Wagner told Wisley that"there was nobody trying to get her job." 8In addition to the foregoing incidents which are not denied, there is evidence whichiscontroverted, in part, concerning incidents involving Foreman Maxwell.LeonCrowley testified that about the middle of April Maxwell had stopped by his hometo see how Crowley was recovering from an injury which he had suffered at theplant, that Maxwell had said that he had been wanting to talk to Crowley "for a goodwhile" about the "situation" at the plant, about "changing my mind, and go[ing]along with the Company," as Crowley put it.According to Crowley, Maxwell addedthat Olsen, the manager of both plants, would rather see Crowley and his brother"change our mind more than anybody else in the mill because we could do themthemost good."AfterMaxwell mentioned that "he did not know which way[Robert Rogers, Lonnie Hefley, and Henry Ford] went, voted," the following con-versation ensued, according to Crowley's testimony: "He (Maxwell) asked me howI felt and how I went, and I told him that I did not mind telling him that I votedfor the Union in the first election."Crowley's testimony continues: "He said.ifthey did vote the wrong way, that if he ever needed any credit or anything that itmight go against him.That a man would always need a little help sooner or laterthrough the years . . . that Dale Taylor was buying a house,.and he hadhelped him to get a loan.and . . . that he was worried about Dale, that if itdid not go union, . . . he might lose his job, and then he would have a tough timemeeting the payments on his place."Maxwell concluded the conversation, so Crowleytestified, by saying that "if [he] changed [his] mind and [came] over to the Com-pany's side to talk to Dale."According to Crowley's further testimony, several days later he had a second con-versation with Foreman Maxwell, which he referred to as having been held by thebridge near his homeCrowley testified that Maxwell opened the conversation byinquiring whether he had changed his mind and that he replied in the negativeCrowley asked whether Maxwell reckoned that Woodliff "would get to go back towork."Maxwell replied that he "just could not say,.that he did not see howthey could prove they fired him over the Union " Crowley subsequently recalled thatMaxwell also had said on this occasion that Supervisor Wagner had previously toldhim, referring, I find, to Woodliff, that "George made a good hand, but got mixed upwith the wrong people."Foreman Maxwell testified that he had a conversation with Leon Crowley about theUnion when he took Crowley home after being injured, but beyond denying generallyever having indicated in any conversation with employees that supporting the Unionmight make it difficult to obtain credit,9 Maxwell did not give any details concerningthis conversation with Leon Crowley, which Maxwell characterized as his first con-versation with Leon Crowley.Rather Maxwell promptly launched into the detailsof a discussion which he had with Leon's brother, Tommie, by the bridge shortly afterleaving Leon at his home.Although Maxwell was not charged with ever havingthreatened Tommie Crowley, Maxwell denied generally making any threats of anysort during this conversation with Tommie.10Maxwell later testified that he had hadtwo conversations with the Crowleys before the third conversation with Leon Crowley"at the bridge."According to Maxwell, these conversations occurred when the Crow-leys looked Maxwell up at his home and told him that they were going to get out ofthe Union.Maxwell denied making "any threats or promises about the Union" oneither of these occasionsNo further details concerning these conversations were fur-nished by Maxwell.The foregoing is the sum and substance of Maxwell's testimony concerning his con-versations with Leon Crowley.Maxwell at no time attempted to explain the conver-sation which Crowley attributed to him at the bridge.There is no specific denial ofCrowley's testimony that Maxwell repeated to him Supervisor Wagner's statement toMaxwell that "George made a good hand, but got mixed up with the wrong people "Having observed Maxwell on the stand, I do not believe that he was deliberately tryingto confuse matters.However, Maxwell's testimony as a whole rarely joins issue withsThe foregoingfinding is based on Tuckness'undenied and creditedtestimony.Asnoted above,Young was not called as a witness and Wagner was not questioned aboutthis incident.OMaxwell admitted that the name of Dale Taylor came up in this conversation, buttestified that he did not remember how it came up.10 According to Maxwell, Tommie Crowley told him at that time that Taylor, the unionorganizer,had just left his house,and that he and his wife and Leon were"shook up"about the Union, that he had decided that he wanted"to get back where his friendswere," and that he wanted to come up and talk to him. ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.497Crowley's and on the crucial issues is lacking in convincing details.On the other handCrowley told a straightforward story of his conversations with Maxwell.Crowley'smanner was sincere.Crowley's account of Maxwell's reference to Dale Taylor'spossible loss of credit standing in the community because of his adherence to theUnion appears plausible on its face and, in my opinion, is not of a kind likely to befabricated by an employee.Crowley's testimony in this regard is all the more con-vincing in light of Maxwell's admission that Dale Taylor's name was mentioned inthe conversation, and his inability to recall what was responsible for bringing Taylor'sname up.While Crowley's testimony exhibits sympathy for the union cause and isnot without its inconsistencies, he was certainly more disinterested in the outcome ofthis proceeding than were either Foreman Maxwell or Supervisor Wagner." In viewof the confused nature of Maxwell's testimony, and his failure to offer any explana-tion of substantial portions of Crowley's testimony, some of which were quite damag-ing to the Company's case, I conclude that Crowley's testimony was truthful and thatthe facts are as set forth in Crowley's testimony discussed above.D. The contentions of the parties; conclusions1.Woodliff's discharge in violation of Section 8(a)(3) of the ActAt the hearing the Company took the position that for some time it had been dis-satisfied with the length of time it took the calender crew to complete its daily quotaof blanks with Woodliff operating the warmup millAccording to the Company, thecalender crew should normally complete its daily production in time to have up to 2hours to devote to other work, such as stripping blanks and rolling lead.The Com-pany asserts that with Woodliff setting the speed at which the calender is operated, thecalender crew had little, if any, time left to spend on other operations.What precipi-tatedWoodliff's discharge on February 12, according to Supervisor Wagner, whomI find was solely responsible for discharging Woodliff, was the uncooperative attitudedisplayed by Woodliff on February 12 when Supervisor Wagner and Foreman Max-well requested him to attempt to speed up the operation of the calender.The General Counsel contends that Woodliff did not operate the calender noticeablyslower than other warmup operators did and that Woodliff's attitude in response toWagner's urgings to increase his speed was understandable in view of Wagner's priorsuggestions that he be transferred to other operations in the plant.The General Coun-sel contends that the circumstances of the case warrant the inference that the manage-ment of the Company had knowledge of the fact that Woodliff was a strong supporterof the Union and that Supervisor Wagner seized upon these complaints against Wood-liff as an excuse for getting rid of him because of his prounion sympathies.Although Woodliff admitted that he rarely performed other operations after com-pleting his daily run of blanks, it does not appear that the Company ever called hisattention to the problem of finishing early enough so that the calender crew wouldhave time to devote to other work. The testimony of the Company's witnesses ismerely that he was repeatedly urged to speed up the operation of the calender. Inany event, the credited testimony fails to establish that Woodliff's record as to theaverage time on which the calender crew completed its daily run of blanks was mate-rially worse than that of other warmup mill operators.The testimony on this pointis conflicting.Employees Leon Crowley, Robert Rogers, and Woodliff all testified that whileWoodliff was warmup operator, production was completed on an average daybetween 2:30 and 3:30 p.m. Both Crowley and Rogers, who had an opportunityto observe the operation of the calender crew before, during, and after Woodliff'stenure as warmup operator, testified that the crew finished its daily run about the sameaverage time each day regardless of who was operating the warmup millTherecord indicates that the daily production quotas remained about the same throughoutthiswhole period.Rogers, who preceded Woodliff as warmup operator and whotrained bothWoodliff and his successor, J. D. Young, testified that begining inthe period while he was the warmup operator, he commenced keeping recordsof the number of cylinders produced by the calender crew until noon each day.A cylinder is the rubber coated lead sheet which is cut off after three thin layersof rubber have been added by three revolutions of the calenderOn his owninitiative,Rogers continued to keep these figures during the periods that Woodliffand J. D. Young were serving as warmup operators.According to Rogers, whoimpressed me as being very careful not to overstate matters, his records indicated11Prior to the hearing Crowley had left the Company's employ voluntarily to accept abetter job at Fort Smith. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat his (Roger's) average production of cylinders until noon was 205, Woodliff's200, and J. D. Young's 180.12On the other hand there is the testimony of J. D. Young, who succeeded Woodliffas warmup operator, and Marvin McLemore, now a foreman in the bowling ball plantbut formerly a calender mill operator, that in their experience it ordinarily wouldtake the calender crew only about 6 hours to complete the required number ofblanks per day. Supervisor Wagner also testified to the same effect. In addition, asindicated above,Wagner testified that he had been keeping a record on a sheetof paper of the time the calender crew completed its regular production work eachday.This was the first time Wagner disclosed to Woodliff that he had been keepingsuch a record. It was not mentioned to him at the time of his discharge. Thissheet of paper was received in evidence as Respondent's Exhibit No. 1. It containsentries commencing with January 9 and continuing for the last 24 days that Woodliffworked at the plant.Respondent's Exhibit No. 1 indicates that the calender crewcompleted its run on an average during these 24 days a little after 4 p.m. Sincethe day shift began at 8 a.m., this indicates that over 71/2 hours were taken by thecalender crew to complete the day's run during Woodliff's tenure as warmup operator.Weighing the conflicting testimony concerning the comparative performanceof the various warmup mill operators, I concluded that although Woodliff was alittle slower in his handling of the operation than Rogers and Woodliff's successor,J.D. Young, the disparity between Woodliff's performance and that of the otherswas not as great as indicated in Wagner's testimony. I cannot accept Respondent'sExhibit No. 1-the listing of the hours on which Woodliff allegedly completed hisdaily production of blanks in the last month of his employment-at its face value.It stands on no better footing than Wagner's testimony as a whole, which I havefound to be unreliable.Although Wagner testified that he had made other similarspecial records of the performance of other employees, including a record of thehours J. D. Young finished his daily productive work, he failed to produce any suchrecords at the hearing, although he was in effect challenged by the General Counselto do so. I do not credit Wagner's testimony that he had misplaced the record whichhe had kept of Young's daily hours.This was a record allegedly kept after theCompany had been given reason to believe that Woodliff's discharge would bequestioned.Under all the circumstances, I cannot believe that it was sheer hap-penstance which resulted in Wagner's hanging on to the older record which wasdamaging to Woodliff's case and his losing the newer record which might have beenhelpful toWoodliff's case.Furthermore it is to be noted that the Company hasan official form, called a part-time ticket, on which the calender crew is supposed torecord the time each day on which they complete their work on the calender andstart their part-time work.However, Wagner testified that the calender crew didnot regularly follow the Company's instructions to fill out a part-time ticket andthat they were only "partly kept."How much more convincing in this proceeding,and how much more effective in inducing Woodliff to speed up his work at thewarmup mill, it would have been had Wagner insisted upon the calender crew fol-lowing the Company's regular instructions regarding the filling out of part-timetickets, rather than starting to keep this secret record which, as the General Counselargues, is susceptible of the criticism that it could have been prepared after theevent.With respect to the Company's contention that it was the uncooperative attitudedisplayed by Woodliff in the interview just before his discharge which precipitatedit,I have already found that Woodliff stated on this occasion that he wanted tokeep his job, but not if he had to be driven beyond his capacity, that he would look foranother job first.Under all the circumstances of the case, and particularly the factthatWagner, long before the advent of the Union, had been attempting to get thewarmup mill operators to run the calender at a faster speed, I find that Woodliff's at-titude on this occasion was such as to justify Wagner in taking some action with re-spect to Woodliff. In these circumstances the question before me here, as in theOnancase,13 is "not only whether there was a proper cause for the discharge of the12 In view of the fact that Rogers no longer had the actual records of his own andWoodliff's performance, I have considered whether Rogers' recollection of the results ofhis checks on the comparative performance of himself and Woodliff might not be faulty.However, I have concluded that an employee sufficiently interested in the results to runthe checks on his own initiative would not be likely to forget the results of anything thatimportant to him.As indicated above, Rogers impressed me as a completely sincerewitness,13David W. Onan, et at., d/b/a D. W. Onan&Sons v. N.L.R.B.,139 F. 2d 728, 730(C.A. 8). ACE COMB COMPANY & ACE BOWLING COMPANY, ETC.499employees in question, but also, conceding such cause, whether the [Company]acted upon it, or for reasons prohibited by the Act." For the reasons stated below,I find that the Company discharged Woodliff for reasons prohibited by Section8(a)(3) of the Act.As stated above, Leon Crowley testified that on the day after Woodliff's discharge,when Wagner brought J. D. Young back to take Woodliff's place on the warmupmill,Wagner remarked, referring to Woodliff, that "George would have made a goodhand back there, but he got mixed up with the wrong people." As further stated above,there is also testimony that Foreman Maxwell subsequently related to Leon Crowleythe fact that Wagner had previously made a similar comment to him about Woodliff'sbeing "mixed up with the wrong people." Crowley's testimony is not specificallydenied by either Wagner or Maxwell.Nor was any effort made to explain whatwas meant by Wagner in referring to Woodliff's association with "the wrong people."Absent.-any explanation, a logical inference as to Wagner's meaning in the contextinwhich this remark was made-with a union organizing drive known to havebeen in progress for about a month-is that Wagner was referring to Woodhff'sassociation with union supporters.14 In view of this fact, and the further fact thatCrowley's testimony above related, if credited, casts revealing light on the crucialissue on this aspect of the case-Wagner's motives in discharging Woodliff-I deem itsignificant that this testimony was not specifically denied by either Wagner or Max-well, and that no effort was made at any time in this proceeding to explain it in anyway.I recognize that Crowley's testimony regarding Wagner's remark is inconsistentwith the implications flowing from Wagner's and Maxwell's repeated denials thatthey had any knowledge of any union interest on Woodliff's part prior to his discharge.However, Wagner's testimony on cross-examination on the subject of his knowledgeof the union activities among the employees and the participants therein was evasiveand not altogether consistent.Wagner admitted that he had heard rumors forsome time that Newell Fletcher was soliciting for the Union. Plant Manager Olsenplaced it at sometime in January 1962, that the supervisors informed him that a unionorganizing drive was in progress.Admittedly, Olsen had heard that Fletcher wascalling on employees in their homes with Union Representative TaylorAlthough,asWagner admitted, the names of employees interested in the Union were discussedamong the supervisors in staff meetings, Wagner could not recall any of the names.On the other hand, Wagner testified that he was sure that Woodliff's name was notmentioned at any time.Wagner's testimony as a whole concerning his lack ofknowledge of Woodliff's prounion sympathies does not carry conviction, particularly,when viewed in light of the circumstances, summarized below which establish thatWagner had an adequate opportunity to acquire information as to the identity ofWoodliff and some of the others who were supporting the UnionAs found above, Woodliff used to stop by and talk to Volunteer Organizer Fletcheras he was parked mornings on one of the main access roads to the plant.Woodliffdid this more frequently than the other employees.Woodl-iff talked in favorof the Union with various employees in the plant, including one who subsequentlyacted as an observer for the Company in one of the elections.Booneville is asmall town and admittedly rumors get around.As Foreman Maxwell's testimonyreveals, Tommie Crowley reported to him the visit of Union Representative Taylorto his home immediately after it occurred.These circumstances, coupled withLeon Crowley's testimony that Wagner had said that Woodliff would make a goodhand but that he had "gotten mixed up with the wrong people," convince me thatWagner's denials of knowledge of Woodliff's prounion sympathies are not sincere.Other circumstances casting light on Wagner's motives in discharging Woodliff arethe following.As found above, differences of opinion between Wagner and thecalender crew as to the proper rheostat setting at which to run the calender werelongstanding.Rogers, who had operated the warmup mill for 21/2 years, crediblytestified that this had been a problem for "a good while" before July 1961, when thedelegation protested to Plant Manager Olsen about the speed at which Wagner in-sisted that the calender be run.Rogers, after being taken off the job of warmupoperator, continued to serve as a relief man on the warmup mill.He continued tohave difficulty running the calender at the speed directed by Wagner. In fact, it14 It is to be noted, as found above, that Foreman Young in conversations with MarvinTuckness had repeatedly referred to those who were "working or voting for the Union"as being wrong.708-006-64-vol 141--33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas Rogers who relieved Woodliff when he was called to the office on February 12,the day of Woodliff'sdischarge.According to Rogers,he found the rheostat onthe calender set at-39 when he took over from Woodliff on this occasion.Rogerstestified that this was "plenty fast" for running a thick comb of the type then beingrun.Rogers continued to run the calender at this rheostat seting after he took over.15In view of the fact that Woodliff had only been on the warmup mill job for 41/2months, it is not surprising that he had difficulty running it fast enough to suitWagner.Under all the circumstances,Wagner's taking the drastic action of dischargein response to Woodliff'sprotests that he could not run the calender any fasterappears to me to be so out of proportion to the situation calling for redress that Iconclude that Wagner must have had other motives in discharging Woodliff.That Wagner had an ulterior motive in discharging Woodliff is also suggestedby the fact that normally the Company was agreeable in arranging transfers forthe employees'convenience.Before the Union was on the scene it had transferredWoodliff to the day shift at his request.Rogers had requested that he be transferredaway from the warmup mill, suggesting that there might be some problem regardinghis health.The Company complied and transferred him to other operations. J. D.Young,who succeeded Woodliff on the warmup mill, found that a skin rash developedwhen he stripped blanks and rolled lead.The Company relieved him of theseduties and assigned him instead to odd jobs such as sorting combs, breaking downboxes, or sweeping the floor.However, when after the advent of the Union Woodliffhad difficulty running the warmup mill to suit Wagner, Wagner made no effort totransferWoodliff to other operations which he could do, although Woodliff hadsatisfactorily performed various other jobs in the comb plant. Instead, even thoughWagner himself had previously suggested transferring Woodliff if he could not dothe job,Wagner chose to treat Woodliff's remarks about not wanting to be drivenbeyond his capacity in the job as evidence of an uncooperative attitude warranting adischargeUpon all of the facts of the case,I conclude that Wagner's real reason for discharg-ingWoodliff was to eliminate a potential union organizer from the plant.It is to benoted that Wagner did not seriously criticize Woodhff's performance as warmup milloperator until after he joined the union movement.Although in the past theCompany had accommodated employees by transferring them from one operationto another because of personal problems on the job, Woodliff was not accorded thiskind of treatment.Wagner's knowledge of Woodliff's prounion sympathies is con-firmed by his remark to Leon Crowley the next day that Woodliff would have madea good hand but he "got mixed up with the wrong people."I conclude that but for Wagner's knowledge of Woodliff's prounion sympathies hewould not have taken such offense at Woodliff's remarks at the final interview.Asindicated above,I believe and find that Wagner seized upon Woodliff's remarks atthe final interview as a pretext for ridding himself in the early stages of the uniondrive of an employee whom he believed would push the union movement in theplantSuch a discharge,inmy opinion,violated Section 8(a)(3) of the Act.While I have found that the Company's discharge of Woodliff at the time violatedSection 8(a) (3) of the Act,this does not mean that the Company is henceforth pre-cluded from taking action affecting Woodliff's job as warmup operator. If theCompany subsequently should become dissatisfied with Woodliff's performance onthe job,itmay at any time take whatever action it sees fit,including transferringhim to other work or discharging him, provided,however, that antiunion considera-tions do not enter into the decision to take such action.2.Acts of interference,restraint,and coercion in violation of Section 8(a)(1)of the ActThe Company concedes that the conduct of Foreman Bill Young in February 1962in attributing Woodliff's discharge to his association with Volunteer Organizer Fletcherexceeded the bounds of Section 8(a)(1) of the ActThe Company also recognizesthat Young further violated Section 8 (a) (1) of the Act by his subsequent conduct in15Wagner testified that he found the rheostat set at 28 on the morning in question.Woodliff testified that he had the rheostat set at 35 on this occasionIt is unnecessaryforme to determine the precise rheostat setting on this occasionThe important thingis that when Rogers, who was an experienced warmup operator,took over from Woodliff,he found it necessary to run the calender at a speed substantially slower than that de-manded by Wagner. ACE COMB COMPANY & ACE BOWLING COMPANY,ETC.501the period between the two elections in requesting employee Tuckness to solicit otheremployees to vote against the Union and stating to Tuckness and other employeesthat "pressure" would be put upon employees favoring the Union and that they wouldbe "fired."The Company points out in mitigation of itsoffensethat it was unaware of Fore-man Young's conduct and that it was contrary to instructions given the supervisors byPlantManager Olsen and Attorney Swift to refrain from coercive conduct.TheCompany further urges that none of Foreman Young's threats were carried out.However, the Company acknowledges that none of these matters constitute a bar toan unfair labor practice finding based on Foreman Young's conduct.The Company strongly urges that I reject Leon Crowley's testimonyconcerningForeman Maxwell's questioning him as to how he had voted in the first election, sug-gesting to Crowley that he ought to talk to Dale Taylor about changing his mindabout the Union, and warning Crowley that union supporters might subsequently ex-perience difficulty in obtaining credit.However, as indicated above, I have ruledagainst the Company on this score.Under all the circumstances of this case, I findthat Foreman Maxwell's questioning of Crowley abouthis unionsympathies,Max-well's request to Crowley to solicit Taylor to change his union views, and Maxwell'sveiled threat of reprisal against Taylor because of his union sympathies constitutedinterference, restraint, and coercion in violation of Section 8(a)(1) of the Act.16IV.THE REMEDYMy Recommended Order will contain the conventional provisions enteredin casesof this kind involving a discriminatory discharge in violation of Section 8 (a) (3) and(1) of the Act: Cease and desist from the unfair labor practices found and from inany other manner infringing upon the statutory rights of its employees; reinstateWoodliff and reimburse him for loss of pay suffered as a result of his discharge in themanner setforth inF.W. Woolworth Company,90 NLRB 289, 291-293, andIsisPlumbing & Heating Co.138 NLRB 716; and post appropriate notices.CONCLUSIONS OF LAW1.By discharging George Woodliff on February 12, 1962, Respondents have dis-criminated in regard to his hire and tenure of employment, thereby discouragingmembership in United Rubber, Cork, Linoleum and Plastic Workers of America,AFL-CIO, in violation of Section 8(a) (3) and (1) of the Act.2.By threatening employees with discharge and otherreprisalsbecause of theirunion activities, by coercively questioning employees concerning union matters, andby soliciting employees to secure union repudiations, the Respondents have interferedwith, restrained, and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8 (a) (1) of the Act.3.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings and conclusions and the entire record, and pursuantto Section 10(c) of the Act, I hereby recommend that the Respondents, Ace CombCompany and Ace Bowling Company, Division of Amerace Corporation, their offi-cers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, or in any other labor organization of their employ-ees, by discharging or in any other manner discriminating in regard to their hire ortenure of employment or any term or condition of employment.(b) Threatening employees with discharge or other reprisals because of their unionactivities, coercively questioning employees concerning union matters, and solicitingemployees to secure union repudiations.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights under Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:leAlso violative of Section 8(a) (1) under the circumstances of this case was ForemanMaxwell's relaying on to Crowley Supervisor Wagner's comment about Woodliff's beingdischarged because of his association with "the wrong people." 502DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Offer to George Woodliff immediate and full reinstatement to his former or asubstantially equivalent position,without prejudice to his seniority or other rightsand privileges,and make him whole for any loss of pay suffered by him, in the man-ner set forth above in the section entitled "The Remedy."(b) Preserve and, upon request,make available to the Board and its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other records containing informationconcerning Respondents'backpay obligation under this Recommended Order.(c) Post at their plants at Booneville,Arkansas,copies of the attached noticemarked "Appendix."14Copies of said notice, to be furnished by the Regional Direc-tor for the Twenty-sixth Region,shall, after being duly signed by an authorized rep-resentative of Respondents,be posted by Respondents immediately upon receiptthereof, and be maintained by them for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondents to insure that said noticesare not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region,inwriting,within20 days from the receipt of this Intermediate Report and Recommended Order, whatsteps they have taken to comply herewith.1817 In the event that this Recommended Order be adopted by the Board,the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order"shall be substituted for the words"Pursuant to a Decision and Order."19 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that-WE WILL NOT discharge or take any other discriminatory action against anyemployee because he is a member of or supports United Rubber, Cork,Linoleumand Plastic Workers of America, AFL-CIO, or any other labor union.WE WILL NOT threaten employees with discharge or other reprisals becauseof their union activities,coercively question employees concerning union matters,or solicit employees to secure withdrawals from the Union.WE WILL reinstate George Woodliff to the position of warmup operator, or toa substantially equivalent position, and will pay him the backpay he has lostas a result of being discharged on February 12, 1962.All our employees have the right to form, join, or assist any labor union or notto do so.WE WILL NOT interfere with,restrain,or coerce our employees in the exerciseof these rights.ACE COMB COMPANY AND ACE BOWLING COMPANY,DIVISION OF AMERACE CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered, by any other material.Employees may communicate directly with the Board'sRegional Office, 714 FallsBuilding,22 North Front Street,Memphis, Tennessee,Telephone No. Jackson7-5451,if they have any question concerning this notice or compliance with itsprovisions.